Citation Nr: 0434246	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from April 1945 
to November 1945, and Regular Philippine Army Service from 
November 1945 to May 1946.  The appellant is the veteran's 
son, and is permanently incapacitated for self-support.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for cause of death.

The Board refers to the RO the issue of entitlement to 
Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318.  This claim was denied in a May 2004 
rating decision and the appellant was notified of his right 
to appeal within one year of the notice of the rating 
decision.

The issue of entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran died in June 1994; the causes of death were 
listed as bleeding peptic ulcer and pneumonia.

2.  Peptic ulcer and pneumonia were first shown many years 
after discharge from active duty, and there is no competent 
medical evidence of a relationship between the cause of the 
veteran's death and any injury or disease during the 
veteran's service.


CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the appellant of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a November 2001 VA letter, which is 
prior to the September 2002 rating decision.  The RO notified 
the appellant again in December 2003. 

The RO notified the appellant of the responsibilities of the 
VA and the appellant in developing the record.  Specifically, 
the RO notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  The RO notified the appellant of his responsibility 
to respond in a timely manner to the VA's requests for 
specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the appellant to advise VA if there was any 
other information or evidence he considered relevant to his 
claim for service connection for cause of death, so that VA 
could help by getting that evidence.  

The RO notified the appellant why he was not entitled to 
service connection for cause of death in the September 2002 
rating decision, the July 2003 statement of the case, and the 
supplemental statements of the case dated in May 2004 and 
August 2004.  The RO notified the appellant of the laws and 
regulations pertaining to service connection and provided a 
detailed explanation why service connection for cause of 
death was not warranted under the applicable laws and 
regulations based on the evidence provided.

Upon a review of the claims folder, the Board finds that the 
appellant and his representative were notified of the 
evidence and information necessary to substantiate his claim 
of service connection for cause of death; were notified of 
the respective responsibilities of VA and himself as it 
pertained to who was responsible for obtaining such evidence; 
and also were notified to submit all relevant evidence he had 
to the RO.  Thus, the Board concludes that the duty to notify 
the appellant has been satisfied under 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records; prescriptions dated in 1956 to 1978; affidavits from 
service comrades dated in March 1964, August 1993, October 
2000, and January 2002; private medical records dated in July 
1983 and February 1994; correspondence from private 
physicians dated in September 1998, February 1999, December 
2001, April 2002, January 2003, October 2003, November 2003, 
March 2004, and August 2004; undated correspondence 
indicating 1967 treatment; March 1999 affidavit from a 
private physician; and a September 1998 death certificate.  
The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran's cause of death was shown as bleeding 
peptic ulcer and pneumonia, as discussed below, there is no 
probative evidence that the conditions were incurred in or 
aggravated by service.  Under these circumstances, the VCAA's 
duty to assist doctrine does not require a medical 
examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide a medical examination 
absent a showing of a causal connection between the 
disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue of service 
connection is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

Analysis

The appellant filed a claim for service connection for cause 
of death.  In support of his claim, he contends that the 
veteran acquired gastroenteritis during World War II in the 
Philippines, which turned into a bleeding peptic ulcer and 
ultimately caused the veteran's death.  (See September 1998 
claim and July 2000 correspondence).

The surviving children of a veteran who had a service-
connected disability that was the principal or contributory 
cause of his death, which occurred after December 31, 1956, 
may be eligible for VA death benefits.  See 38 U.S.C.A. § 
1310(a); 38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including peptic ulcers, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The death certificate shows that the veteran's causes of 
death were listed as bleeding peptic ulcer and pneumonia.  
(See Civil Registry Form No. 2A dated in September 1998).

The service medical records show a June 1945 diagnosis of 
malaria, and do not show any treatment or complaints of a 
bleeding peptic ulcer or pneumonia.  

A March 1999 affidavit from a private physician indicates 
that he treated the veteran for a peptic ulcer after he came 
out of service as a prisoner of war (POW).  

November 2003 correspondence from a private physician 
indicates that he treated the veteran for gastritis and 
pneumonia from 1956 to 1989, and peptic ulcer from 1956 to 
1987.  She also stated in an August 2004 correspondence that 
based on treatment records from 1956 to 1989 for gastritis, 
she determined that gastritis was the result of starvation in 
service, and that it progressed into a bleeding peptic ulcer.

Correspondence from a private physician dated in December 
2001 shows the veteran was treated for abdominal pain and 
acute gastritis in January 1960.

A private physician stated in an October 2003 correspondence 
that he had treated the veteran from 1962 to 1980 for 
pneumonitis and chronic peptic ulcer.  He noted that these 
records were destroyed by fire in 1998.  He also stated that 
malaria was a major problem in World War II and that people 
may harbor the disease for long periods.  The physician 
stated that this might have happened with the veteran, and 
due to hampered natural defenses of the body, plus conditions 
associated with a change in climate, havoc of war, 
intercurrent infection, excessive fatigue, stress, 
malnutrition, anxiety, and fear, the veteran acquired a 
peptic ulcer.

February 1999 correspondence indicates treatment for 
recurrent stomach trouble, but that these treatment records 
were destroyed in a 1963 fire.

Undated correspondence from a private physician indicates 
treatment for a peptic ulcer in 1967, but that these records 
are no longer available because of length of time involved.

Private treatment records dated in July 1983 and February 
1994 show treatment for acute peptic ulcer.  In an April 2002 
correspondence, the private physician indicated that records 
from July 1983 to February 1984 were lost due to the long 
period of time.  He also wrote a medical opinion received in 
March 2004, referring to an affidavit from a service comrade, 
who had stated that the veteran often complained of stomach 
pain in service as a result of starvation.  The private 
physician also referred to medical records showing gas pain 
and chronic peptic ulcer, which caused his death.  The 
private physician then deduced that based on the affidavit 
and medical records, starvation and malnutrition in service 
caused the ulcer.

September 1998 correspondence from a private physician 
indicates the veteran was treated for a bleeding peptic ulcer 
in June 1994.

Upon review of the record, the Board finds that there is no 
competent evidence of record showing that the causes of death 
(bleeding peptic ulcer and pneumonia) are related to service.  

First, it is worth noting that no actual treatment records 
accompany the correspondence from private physicians, who 
indicate that they treated the veteran for peptic ulcer and 
pneumonia after service.  The Board acknowledges that some of 
the records were reportedly destroyed by fire or otherwise 
lost.

However, even if the records were available, the first report 
of peptic ulcer or pneumonia was not until 1956, which is 10 
years after service.  Moreover, there is no other competent 
evidence linking the peptic ulcer and pneumonia to service.

A private physician in a March 1999 affidavit indicated that 
he had treated the veteran for a peptic ulcer after he came 
out of service as a POW.  The Service Department, however, 
did not verify the veteran's service for the period of time 
he had claimed to be a POW, and it was found that no evidence 
substantiated POW status.  (See Memoranda for File dated in 
August 2002 and January 1994).  In addition, the March 1999 
physician did not provide a time frame for treatment.

A private physician in October 2003, who indicated he had 
treated the veteran from 1962 to 1980 for pneumonitis and 
chronic peptic ulcer, stated that the veteran might have had 
a latent malarial infection; and that this along with change 
in climate, havoc of war, intercurrent infection, excessive 
fatigue, stress, malnutrition, and anxiety and fear, caused a 
peptic ulcer.  The service medical records show a June 1945 
malaria diagnosis.  However, there is no mention of treatment 
in service for chronic peptic ulcer, pneumonia, 
"intercurrent infection," or malnutrition; nor are there 
any medical findings showing a latent malarial infection.  
Thus, the physician related the chronic peptic ulcer to 
service without reference to the fact that there is no 
diagnosis of peptic ulcer in service, or for many years after 
service.

The Board also does not consider the remaining medical 
opinions of record to be competent evidence relating the 
peptic ulcer or pneumonia to service. 

A private physician, who stated that he treated the veteran 
in July 1983 and February 1994 for peptic ulcer, found that 
starvation and malnutrition in service caused the ulcer.  He 
stated that he based his opinion on an affidavit from a 
service comrade, who had stated that the veteran often 
complained of stomach pain in service as a result of 
starvation, and medical records showing gas pain and chronic 
peptic ulcer.  Another private physician, who stated that she 
treated the veteran for gastritis and pneumonia from 1956 to 
1989, and peptic ulcer from 1956 to 1987, found that 
gastritis was the result of starvation in service, and that 
it progressed into a bleeding peptic ulcer.  

First, there is no medical evidence supporting the finding 
that the veteran suffered from starvation or gastritis in 
service.  As noted, the service medical records are negative 
for any treatment for these conditions.  Moreover, the only 
evidence supporting the claim that the veteran suffered from 
starvation in service is an unsubstantiated statement from a 
service comrade, who indicated that the veteran complained of 
stomach pain in service, which was due to starvation. 

The Board finds that these medical opinions are merely 
general conclusory statements that do not include clinical 
data, other evidence in the service medical records or post-
service medical evidence, or detailed reasons to support 
their conclusions.  It does not appear that the physicians 
reviewed the veteran's service medical records in forming 
such opinions.  Consequently, these opinions are not fully 
explained and the Board considers it to be speculative in 
nature and not competent medical evidence.

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran's peptic ulcer and pneumonia are related to 
service.  Thus, the Board concludes that the preponderance of 
the evidence is against a finding of service connection for 
the veteran's death.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine, but it does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for cause of death is 
denied.


REMAND

In September 1999, the RO denied a claim of entitlement to 
accrued benefits.  The Board construes a July 2000 
correspondence from the appellant as a valid notice of 
disagreement with the denial of entitlement to accrued 
benefits.  The RO has not issued a statement of the case or 
supplemental statement of the case, which addresses this 
issue and the Board finds that a remand for this action is 
necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, the case is REMANDED to the AMC 
for the following:

The AMC should issue a statement of the 
case to the appellant and his 
representative addressing the decision 
to deny entitlement to accrued benefits.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  The appellant 
must be advised of the time limit in 
which he may file a substantive appeal. 
See 38 C.F.R. § 20.302(b) (2002).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



